Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II and Group III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/01/2022.

Claim Rejections - 35 USC § 102

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1 and 21 are rejected under 35 U.S.C. 102(a1) as being anticipated by IGUCHI et al. (Pub NO. US 2018/0254226 A1; hereinafter Iguchi).
Regarding Claim 1, Iguchi teaches an integrated circuit device (device in Fig. 1, Fig. 3, Fig. 5 and Fig below; See [0053]-[0057], [0067], [0073], [0094]) comprising:
an integrated circuit (integrated circuit 5 in Fig. 1 and Fig. below; See [0054]);
a plurality of first type bonding pads (each element of Column 1 in Fig. 1 and Fig. below has pads 16-22 in Fig. 3 and these pads are bonding pads because they performs bonding step S40 in Fig. 5; See [0067], [0073], [0094]) electrically connected to the integrated circuit (column 1’s bonding pads are electrically connected to integrated circuit 5 in Fig. 1 and Fig. below; See [0054]-[0057]), each of the first type bonding pads being configured to be electrically connected to a corresponding external integrated circuit device (column 1’s bonding pads are electrically connected to corresponding external integrated circuit 4 in Fig. 1 and Fig. below; See [0054]-[0057], [0094], [0102]); and
a second type bonding pad (each element of Column 2 in Fig. 1 and Fig. below has pads 16-22 in Fig. 3 and these pads are bonding pads because they performs bonding step S40 in Fig. 5; See [0067], [0073], [0094]) configured to have no electrical connection with the corresponding external integrated circuit device (column 2’s bonding pads are not electrically connected to corresponding external integrated circuit 4 in Fig. 1 and Fig. below; See [0054]-[0057]), each of the first type bonding pads being configured to be electrically connected to the second type bonding pad (column 1’s bonding pads are connected to column 2’s bonding pads in Fig 1 and fig. below; See [0054]-[0057]).

    PNG
    media_image1.png
    761
    809
    media_image1.png
    Greyscale

Regarding Claim 21, Iguchi teaches an integrated circuit device (device in Fig. 1, Fig. 3, Fig. 5 and Fig below; See [0053]-[0057], [0067], [0073], [0094]) comprising:
an integrated circuit (integrated circuit 5 in Fig. 1 and Fig. below; See [0054]);
a first type bonding pad (each element of Column 1 in Fig. 1 and Fig. below has pads 16-22 in Fig. 3 and these pads are bonding pads because they performs bonding step S40 in Fig. 5; See [0067], [0073], [0094]) electrically connected to the integrated circuit (column 1’s bonding pads are electrically connected to integrated circuit 5 in Fig. 1 and Fig. below; See [0054]-[0057]), wherein the first type bonding pad is configured to be electrically connected to an external integrated circuit device (column 1’s bonding pads are electrically connected to corresponding external integrated circuit 4 in Fig. 1 and Fig. below; See [0054]-[0057], [0094], [0102]); and
a second type bonding pad (each element of Column 2 in Fig. 1 and Fig. below has pads 16-22 in Fig. 3 and these pads are bonding pads because they performs bonding step S40 in Fig. 5; See [0067], [0073], [0094]) configured to be electrically connected to the first type bonding pad (column 1’s bonding pads are connected to column 2’s bonding pads in Fig 1 and fig. below; See [0054]-[0057]) and to have no electrical connection with the external integrated circuit device (column 2’s bonding pads are not electrically connected to corresponding external integrated circuit 4 in Fig. 1 and Fig. below; See [0054]-[0057]).

    PNG
    media_image1.png
    761
    809
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 2-6 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Iguchi in view of Ma et al. (Pub NO. US 2011/0050273 A1; hereinafter Ma).
Regarding Claim 2, Iguchi teaches the integrated circuit device of claim 1. Iguchi is silent about wherein a pad area of the second type bonding pad is larger than a pad area of each of the first type bonding pads.
Ma teaches wherein a pad area of the second type bonding pad is larger than a pad area of each of the first type bonding pads (See second type of bonding pad area of 30, 31 is larger than first type bonding pad area 40 in Fig. 1 and Fig. below).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Iguchi by using a pad area of the second type bonding pad is larger than a pad area of each of the first type bonding pads, as taught by Ma in order to achieve fast testable wafer (Ma; [0001]).

    PNG
    media_image2.png
    866
    806
    media_image2.png
    Greyscale

Regarding Claim 3, Iguchi teaches the integrated circuit device of claim 1, wherein the integrated circuit is electrically connected to each of the first type bonding pads (test pads are buffer and each column’s bonding pads are connected through test pads; See [0067]).
Iguchi is silent about connected to bonding pads via a respective buffer.
Ma teaches r connected to bonding pads via a respective buffer (pads in Fig. 7 are connected to buffers; See [0104]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Iguchi by using by connecting bonding pads vis respective buffers, as taught by Ma in order to achieve fast testable wafer (Ma; [0001]).
Regarding Claim 4, Iguchi teaches the integrated circuit device of claim 3. Iguchi is silent about further comprising a multiplexer configured to select one of the first type bonding pads based on a selection signal such that the selected one of the first type bonding pads is electrically connected to the second type bonding pad.
Ma teaches further comprising a multiplexer configured to select one of the first type bonding pads based on a selection signal such that the selected one of the first type bonding pads is electrically connected to the second type bonding pad (bonding pads 40’s, 30’s connect each other through multiplexer 60 in Fig. 7; See [0023], [0092]-[0094], [0097]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Iguchi by using a multiplexer configured to select one of the first type bonding pads based on a selection signal such that the selected one of the first type bonding pads is electrically connected to the second type bonding pad, as taught by Ma in order to achieve fast testable wafer (Ma; [0001]).
Regarding Claim 5, Iguchi in view of Ma teaches the integrated circuit device of claim 4. Ma further teaches wherein the multiplexer is electrically connected to corresponding electrical contacts between the integrated circuit (multiplexer 60 makes electrical connection between integrated circuit 100 and bonding pads 40’s, 30’s in Fig. 7; See [0092]-[0094], [0097]) and the respective buffers (pads in Fig. 7 are connected to buffers; See [0104]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Iguchi by using the multiplexer is electrically connected to corresponding electrical contacts between the integrated circuit, as taught by Ma in order to achieve fast testable wafer (Ma; [0001]).
Regarding Claim 6, Iguchi in view of Ma teaches the integrated circuit device of claim 4. Ma further teaches wherein each of the first type bonding pads is electrically connected to the multiplexer via a respective electrical connection (40’s are connected to multiplexer 60 in Fig. 7; See [0092]-[0094]), and
wherein the second type bonding pad (32’s in Fig. 9C) is electrically connected to the multiplexer (multiplexer 60 in Fig. 7; See [0092]) via a second buffer (buffer 83 is connected to 32’s in Fig. 9C; See [0104]) that is different from the respective buffers for the first type bonding pads (buffer 83 is different from buffer 84 in Fig. 9C and 84 is also connected to first type of bonding pads 40’s in Fig. 9C; See [0104]).
Regarding Claim 22, Iguchi teaches the integrated circuit device of claim 21. Iguchi is silent about wherein the second type bonding pad is configured to have a size larger than the first type bonding pad.
Ma teaches wherein the second type bonding pad is configured to have a size larger than the first type bonding pad (See second type of bonding pad area of 30, 31 is larger than first type bonding pad area 40 in Fig. 1 and Fig. below).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Iguchi by using the second type bonding pad is configured to have a size larger than the first type bonding pad, as taught by Ma in order to achieve fast testable wafer (Ma; [0001]).

    PNG
    media_image2.png
    866
    806
    media_image2.png
    Greyscale

8.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Iguchi in view of Ma further in view of Lee et al. (Pub NO. US 2004/0257846 A1; hereinafter Lee).
Regarding Claim 7, Iguchi in view of Ma teaches the integrated circuit device of claim 6. Iguchi in view of Ma is silent about further comprising a plurality of latch circuits,
wherein each of the first type bonding pads is electrically connected to the multiplexer via a respective latch circuit of the plurality of latch circuits,
wherein the plurality of latch circuits are configured to receive a control signal and configured to:
simultaneously latch signals on the plurality of first type bonding pads when the control signal is at a first state and separately update the signals on the plurality of first type bonding pads when the control signal is at a second state different from the first state.
Lee teaches further comprising a plurality of latch circuits (See plurality of latch circuits 210 in Fig. 2; See [0033]),
wherein each of the first type bonding pads (410 in Fig. 4A is bonding pad as it serves for bonding states; See [0038]) is electrically connected to the multiplexer (selector 270 in Fig. 2 is multiplexer and Fig. 4A is connected to it; See [0038]) via a respective latch circuit (403 in Fig. 4A; See [0038]) of the plurality of latch circuits (403 in Fig. 4A is from plurality of latch circuits 210 in Fig. 2; See [0033], [0038]),
wherein the plurality of latch circuits are configured to receive a control signal (See plurality of latch circuit receives control signals from first, second and third control circuits in Fig. 2; See [0033]-[0038]) and configured to:
simultaneously latch signals on the plurality of first type bonding pads when the control signal is at a first state (first state is high level when bonding pads and wire are bonded; See [0038]) and separately update the signals on the plurality of first type bonding pads when the control signal is at a second state (updating second state is low level when bonding pads and wire are not bonded; See [0038]) different from the first state (high level state is different from low level state; See [0038]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Iguchi and Ma by using a plurality of latch circuits, wherein each of the first type bonding pads is electrically connected to the multiplexer via a respective latch circuit of the plurality of latch circuits, wherein the plurality of latch circuits are configured to receive a control signal and configured to: simultaneously latch signals on the plurality of first type bonding pads when the control signal is at a first state and separately update the signals on the plurality of first type bonding pads when the control signal is at a second state different from the first state, as taught by Lee in order to be capable of selectively controlling input/output of a data storage unit using addresses (Lee; [0002]).
Regarding Claim 8, Iguchi in view of Ma further in view of Lee teaches the integrated circuit device of claim 7. Lee further teaches wherein the multiplexer is configured to:
when the control signal remains at the first state (high level is first state; See [0039]), sequentially select the first type bonding pads to be electrically connected with the second type bonding pad (fuse is cutoff therefore bonding pads are connected together; See [0039]) such that the simultaneously latched signals in the plurality of latch circuits are sequentially provided to the second type bonding pad (inverters are interpreted as second type bonding pads; See [0039]).
9.	Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Iguchi in view of Lee.
Regarding Claim 9, Iguchi teaches the integrated circuit device of claim 1. Iguchi is silent about further comprising a plurality of latch circuits,
wherein each of the first type bonding pads is configured to be electrically connected to the second type bonding pad via a respective latch circuit of the plurality of latch circuits.
Lee teaches further comprising a plurality of latch circuits (See first to fourth latch circuits in Fig. 2; See [0032]-[0035]),
wherein each of the first type bonding pads is configured to be electrically connected to the second type bonding pad via a respective latch circuit of the plurality of latch circuits (first type of bonding pads 221/222 are connected to second type of bonding pads LSB-L via respective first latch circuit in Fig. 2; See [0032]-[0035]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Iguchi by using a plurality of latch circuits, wherein each of the first type bonding pads is configured to be electrically connected to the second type bonding pad via a respective latch circuit of the plurality of latch circuits, as taught by Lee in order to be capable of selectively controlling input/output of a data storage unit using addresses (Lee; [0002]).
Regarding Claim 10, Iguchi in view of Lee teaches the integrated circuit device of claim 9. Lee further teaches wherein each of the plurality of latch circuits is configured to receive a switching signal and configured to:
electrically isolate the second type bonding pad from a corresponding first type bonding pad electrically connected with the latch circuit when the switching signal is an off signal, (second type of bonding pads are connected to first type of bonding pads by selecting row/column switching signal on/off via latch circuits in Fig. 2; See [0032]-[0035]) and
electrically connect the second type bonding pad to the corresponding first type bonding pad with the latch circuit when the switching signal is an on signal (second type of bonding pads are connected to first type of bonding pads by selecting row/column switching signal on/off via latch circuits in Fig. 2; See [0032]-[0035]).
Regarding Claim 11, Iguchi in view of Lee teaches the integrated circuit device of claim 10. Lee further teaches wherein each of the plurality of latch circuits (plurality of latch circuits in Fig. 2; See [0033]-[0038]) is configured to receive a respective control signal and configured to:
update a signal from the second type bonding pad to the corresponding first type bonding pad when the switching signal is the on signal and the respective control signal is at a first state (updating first state is high level when bonding pads and wire are bonded; See [0038]), and
 latching the signal from the second type bonding pad to the corresponding first type bonding pad when the switching signal is the on signal and the respective control signal is at a second state (updating second state is low level when bonding pads and wire are not bonded; See [0038]) different from the first state (high level state is different from low level state; See [0038]).
10.	Claims 12-13 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Iguchi in view of Knapp et al. (Patent NO. US 4,393,464 A; hereinafter Knapp).
Regarding Claim 12, Iguchi teaches the integrated circuit device of claim 1. Iguchi is silent about wherein the integrated circuit comprises:
an input configured to be electrically connected to the second type bonding pad via a first buffer, and
an output configured to be electrically connected to the second type bonding pad via a second buffer different from the first buffer.
Knapp teaches wherein the integrated circuit (IC 15 in Fig. 10; See Col. 7, Lines 65-68) comprises:
an input configured (input bonding pads in Fig. 10; See Col. 7, Line 65 through Col. 8 Line 10) to be electrically connected to the second type bonding pad (input bonding pads in Fig. 10 is second type of bonding pad; See Col. 7, Lines 65 through Col. 8, Line 10) via a first buffer (See input buffer 54 in Fig. 1A; See Col. 3, Lines 20-45), and
an output configured (output bonding pads in Fig. 10; See Col. 7, Line 65 through Col. 8 Line 10) to be electrically connected to the second type bonding pad (output bonding pads in Fig. 10 is second type of bonding pad; See Col. 7, Lines 65 through Col. 8, Line 10) via a second buffer (See output buffer 30 in Fig. 1A; See Col. 3, Lines 20-45) different from the first buffer (input buffer 54 is different from output buffer 30 in Fig. 1A; See Col. 3, Lines 20-45).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Iguchi by using an input configured to be electrically connected to the second type bonding pad via a first buffer, and an output configured to be electrically connected to the second type bonding pad via a second buffer different from the first buffer, as taught by Knapp in order to achieve optimized chip topography (Knapp; Col. 2, Lines 3-5).
Regarding Claim 13, Iguchi teaches the integrated circuit device of claim 1. Iguchi is silent about wherein the first type bonding pads comprise:
a plurality of output type bonding pads each configured to transmit internal data from the integrated circuit to the corresponding external integrated circuit device; and
a plurality of input type bonding pads each configured to receive external data from the corresponding external integrated circuit device.
Knapp teaches wherein the first type bonding pads (input bonding pads and output bonding pads in Fig. 10 are frst type of bonding pads; See Col. 7, Line 65 through Col. 8 Line 10) comprise:
a plurality of output type bonding pads (See Col. 7, Line 65 through Col. 8 Line 10) each configured to transmit internal data from the integrated circuit to the corresponding external integrated circuit device (output bonding pads in Fig. 10 transmits data from integrated circuit 15 to external device; See Col. 7, Line 65 through Col. 8 Line 20); and
a plurality of input type bonding pads (See Col. 7, Line 65 through Col. 8 Line 10) each configured to receive external data from the corresponding external integrated circuit device (input bonding pads in Fig. 10 receive external data to integrated circuit 15 from external device; See Col. 7, Line 65 through Col. 8 Line 20).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Iguchi by using the first type bonding pads comprise: a plurality of output type bonding pads each configured to transmit internal data from the integrated circuit to the corresponding external integrated circuit device; and a plurality of input type bonding pads each configured to receive external data from the corresponding external integrated circuit device, as taught by Knapp in order to achieve optimized chip topography (Knapp; Col. 2, Lines 3-5).
Regarding Claim 23, Iguchi teaches the integrated circuit device of claim 21. Iguchi is silent about wherein the integrated circuit is electrically connected to the first type bonding pad via a first buffer and to the second type bonding pad via a second buffer, and wherein the second buffer is electrically connected to an electrical contact between the integrated circuit and the first buffer.
Knapp teaches wherein the integrated circuit (IC 15 in Fig. 10; See Col. 7, Lines 65-68) is electrically connected to the first type bonding pad (input bonding pads in Fig. 10; See Col. 7, Line 65 through Col. 8 Line 10) via a first buffer (See input buffer 54 in Fig. 1A; See Col. 3, Lines 20-45) and to the second type bonding pad via a second buffer, and
wherein the second buffer (See output buffer 30 in Fig. 1A; See Col. 3, Lines 20-45) is electrically connected to an electrical contact between the integrated circuit and the first buffer (See output buffer 30 is connected to input buffer 54 and IC 5 in Fig. 1A; See Col. 3, Lines 20-45).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Iguchi by using integrated circuit is electrically connected to the first type bonding pad via a first buffer and to the second type bonding pad via a second buffer, and wherein the second buffer is electrically connected to an electrical contact between the integrated circuit and the first buffer, as taught by Knapp in order to achieve optimized chip topography (Knapp; Col. 2, Lines 3-5).

Regarding Claim 24, Iguchi teaches the integrated circuit device of claim 21. Iguchi is silent about wherein the integrated circuit is configured to be electrically connected to the first type bonding pad via a first buffer, and wherein the first type bonding pad is configured to be electrically connected to the second type bonding pad via a second buffer.
Knapp teaches wherein the integrated circuit (IC 15 in Fig. 10; See Col. 7, Lines 65-68) is configured to be electrically connected to the first type bonding pad (input bonding pads are first type bonding pad in Fig. 10; See Col. 7, Line 65 through Col. 8 Line 10) via a first buffer (See input buffer 54 in Fig. 1A; See Col. 3, Lines 20-45),
 and wherein the first type bonding pad is configured to be electrically connected to the second type bonding pad (output bonding pads in Fig. 10 are second type bonding pads and all pads connected to each other; See Col. 7, Line 65 through Col. 8 Line 10) via a second buffer See output buffer 30 in Fig. 1A; See Col. 3, Lines 20-45). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Iguchi by using the integrated circuit is configured to be electrically connected to the first type bonding pad via a first buffer, and wherein the first type bonding pad is configured to be electrically connected to the second type bonding pad via a second buffer, as taught by Knapp in order to achieve optimized chip topography (Knapp; Col. 2, Lines 3-5).
11.	Claims 14-15 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Iguchi in view of Knapp further in view of Lee further in view of Ma.
Regarding Claim 14, Iguchi in view of Knapp teaches the integrated circuit device of claim 13. Iguchi in view of Knapp is silent about further comprising:
a multiplexer electrically connected to each of the output type bonding pads via a corresponding electrical connection and to the second type bonding pad via a buffer and configured to select one of the output type bonding pads based on a selection signal such that the selected one of the output type bonding pads is electrically connected to the second type bonding pad; and
a plurality of latch circuits, wherein each of the input type bonding pads is configured to be electrically connected to the second type bonding pad via a respective latch circuit of the plurality of latch circuits.
Lee teaches further comprising:
a multiplexer (block selector 260 in Fig. 2 is multiplexer; See [0033]) electrically connected to each of the output type bonding pads (LSB-L to MSB-R are output type bonding pads in Fig. 2; See [0033]) via a corresponding electrical connection (260 is connected to LSB-L to MSB-R in Fig. 2; See [0033]) and to the second type bonding pad (221/222 in Fig. 2 are second type bonding pads; See [0033]-[0038]) and configured to select one of the output type bonding pads based on a selection signal such that the selected one of the output type bonding pads is electrically connected to the second type bonding pad (See [0033]-[0038]); and
a plurality of latch circuits (See the latch circuits in Fig. 2; See [0033]-[0038]), wherein each of the input type bonding pads is configured to be electrically connected to the second type bonding pad via a respective latch circuit of the plurality of latch circuits (See [0033]-[0038]).

    PNG
    media_image3.png
    859
    889
    media_image3.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Iguchi and Knapp by using a multiplexer electrically connected to each of the output type bonding pads via a corresponding electrical connection and to the second type bonding pad via a buffer and configured to select one of the output type bonding pads based on a selection signal such that the selected one of the output type bonding pads is electrically connected to the second type bonding pad; and a plurality of latch circuits, wherein each of the input type bonding pads is configured to be electrically connected to the second type bonding pad via a respective latch circuit of the plurality of latch circuits, as taught by Lee in order to be capable of selectively controlling input/output of a data storage unit using addresses (Lee; [0002]).
Iguchi in view of Knapp further in view of Lee is silent about connected to bonding pad via a buffer.
Ma teaches connected to bonding pad via a buffer (pads in Fig. 7 are connected to buffers; See [0104]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Iguchi, Knapp and Lee by using connecting bonding pad via a buffer, as taught by Ma in order to achieve fast testable wafer (Ma; [0001]).
Regarding Claim 15, Iguchi in view of Knapp further in view of Lee further in view of Ma teaches the integrated circuit device of claim 14. Lee further teaches further comprising a plurality of second latch circuits, each of the output type bonding pads being electrically connected to the multiplexer via a respective second latch circuit of the plurality of second latch circuits (See Fig. 2 and Fig. below; See [0033]-[0038]).

    PNG
    media_image4.png
    859
    889
    media_image4.png
    Greyscale

Regarding Claim 25, Iguchi in view of Knapp teaches the integrated circuit device of claim 24. Iguchi in view of Knapp is silent about further comprising a latch circuit electrically connected to an electrical contact between the first type bonding pad and the second buffer, wherein the latch circuit is configured to receive a control signal.
Lee teaches further comprising a latch circuit (See latch circuits in Fig. 2 and Fig. below; See [0033]-[0038]) electrically connected to an electrical contact between the first type bonding pad (See Fig. 2 and Fig. below; See [0033]-[0038]), wherein the latch circuit is configured to receive a control signal (See latch circuits receives control signal from control circuits in Fig. 2 and Fig. below; See [0033]-[0038]).

    PNG
    media_image5.png
    795
    861
    media_image5.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Iguchi and Knapp by using a multiplexer electrically connected to each of the output type bonding pads via a corresponding electrical connection and to the second type bonding pad via a buffer and configured to select one of the output type bonding pads based on a selection signal such that the selected one of the output type bonding pads is electrically connected to the second type bonding pad; and a plurality of latch circuits, wherein each of the input type bonding pads is configured to be electrically connected to the second type bonding pad via a respective latch circuit of the plurality of latch circuits, as taught by Lee in order to be capable of selectively controlling input/output of a data storage unit using addresses (Lee; [0002]).
Iguchi in view of Knapp further in view of Lee is silent about the second buffer.
Ma teaches connected to bonding pad via a second buffer (pads in Fig. 7 are connected to buffers; See [0104]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Iguchi, Knapp and Lee by using connecting bonding pad via a second buffer, as taught by Ma in order to achieve fast testable wafer (Ma; [0001]).
Regarding Claim 26, Iguchi in view of Knapp further in view of Lee further in view of Ma teaches the integrated circuit device of claim 25. Lee further teaches wherein the integrated circuit is configured to provide the control signal to the latch circuit (See integrated circuits 231/232 provides control signals to latch in Fig. 2 and Fig. below; See [0033]-[0038]).

    PNG
    media_image6.png
    795
    861
    media_image6.png
    Greyscale

Regarding Claim 27, Iguchi in view of Knapp further in view of Lee further in view of Ma teaches the integrated circuit device of claim 25. Lee further teaches wherein the integrated circuit is configured to provide a signal to the first type bonding pad (410 in Fig. 4A is bonding pad as it serves for bonding states; See [0038]), and wherein the latch circuit (403 in Fig. 4A; See [0038]) is configured to: update the signal from the first type bonding pad to the second type bonding pad when the control signal is at a first state (first state is high level when bonding pads and wire are bonded; See [0038]), and latch the signal from the first type bonding pad to the second type bonding pad when the control signal is at a second state (updating second state is low level when bonding pads and wire are not bonded; See [0038]) different from the first state (high level state is different from low level state; See [0038]).
Regarding Claim 28, Iguchi in view of Knapp further in view of Lee further in view of Ma teaches the integrated circuit device of claim 25. Lee further teaches wherein the latch circuit is configured to receive a switching signal, wherein the latch circuit is configured to: electrically isolate the second type bonding pad from the first type bonding pad when the switching signal is an off signal (second type of bonding pads are connected to first type of bonding pads by selecting row/column switching signal on/off via latch circuits in Fig. 2; See [0032]-[0035]), and electrically connect the second type bonding pad with the first type bonding pad when the switching signal is an on signal (second type of bonding pads are connected to first type of bonding pads by selecting row/column switching signal on/off via latch circuits in Fig. 2; See [0032]-[0035]), such that a signal from the second type bonding pad to the first type bonding pad is updated when the control signal is at a first state (first state is high level when bonding pads and wire are bonded; See [0038]) and the signal from the second type bonding pad to the first type bonding pad is latched when the control signal is at a second state (updating second state is low level when bonding pads and wire are not bonded; See [0038]) different from the first state (high level state is different from low level state; See [0038]). 

Conclusion

12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a. Chen et al. (Pub NO. US 2014/0264337 A1) discloses Packaging Mechanism for Des with Different Sizes of Connectors.
b. Konishi et al. (Pub NO. US 2004/0075157 A1) discloses Semiconductor Integrated Circuit Device.
c. Lin et al. (Pub NO. US 2022/0189834 A1) discloses Methods for Testing Semiconductor Elements.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZANNATUL FERDOUS/Examiner, Art Unit 2858                                                                                                                                                                                                        
/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858